Citation Nr: 1817356	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-41 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material has been received to reopen the claim for service connection for depressive disorder (claimed as anxiety and depression).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Board notes that VA treatment records dated August 2010 for psychiatry consult show the reference "please see psychiatric progress note, mental hygiene clinic/Alvarez follow up." However, it does not appear that the referenced progress note is contained in the claims file. In addition, the Veteran advised the September 2012 VA examiner that he has been collecting Social Security Administration (SSA) benefits for five years and of being in psychiatric treatment  in Boston; however those records are also not contained in the claims file.  Accordingly, outstanding and updated VA treatment records as well as clarification regarding    the Veteran's receipt of SSA benefits should be obtained upon remand.

In addition, the Veteran submitted a statement in November 2012 that he was submitting a medical opinion that would provide support for his claim for service connection.  The document submitted by the Veteran consists of a private medical record dated November 2012 all of which is in Spanish and has not been translated.  Further, upon review of the record, it does not appear that the RO ever considered the medical evidence as it is not listed as evidence considered on the December 2012 statement of the case addressing service connection for depressive disorder   or on the December 2012 rating decision.  There is also other evidence contained in the claims file which requires translation and as such, the private medical record and other evidence not translated in the claims file should be translated on remand.  

Regarding the Veteran's claim for TDIU, the Board finds that the TDIU claim is inextricably intertwined with the pending service connection claim and must also    be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Accordingly, the case is REMANDED for the following actions:

1. Determine whether the Veteran's initial award of SSA benefits, in approximately 2007, was based on age or disability.  If based on disability, request from the SSA the records pertinent to the claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim. The response to any inquiry to SSA should be included in the claims file. If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.

2. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for a psychiatric disorder, to include clarifying the psychiatric treatment he received in Boston as noted     by the 2012 VA examiner. After securing any necessary release, the AOJ should request any relevant records identified. In addition, obtain outstanding VA progress note treatment records, to include the follow-up treatment as noted by the August 2010 and updated treatment records dated since February 2014.  If the requested records do not exist or are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

3. Translate the Spanish documents currently in the Veteran's claims file, to include the October 2007 statement in support of claim, the private treatment records received in September 2012 noting major depressive disorder and prescribing Zoloft, and the November 2012 private medical record from the Veteran's physician, J. Santiago, into English, as     well as any additional documents received that    require translation. The translated documents must     be associated with the claims file.

4. After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




